Exhibit 10.60

STOCK OPTION GRANT AGREEMENT

THIS AGREEMENT, made as of this 1st day of December 2009 between Harrah’s
Entertainment, Inc. (the “Company”) and Peter Murphy (the “Participant”).

WHEREAS, the Company has adopted and maintains the Harrah’s Entertainment, Inc.
Management Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its Affiliates and Stockholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

WHEREAS, the Plan provides for the Grant to Participants of Options to purchase
Shares.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
Time-Based Option, a 2X Performance Option and a 3X Performance Option as set
forth on the signature page hereto.

2. Grant Date. The Grant Date of the Option hereby granted is December l, 2009.

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement, as interpreted by the Committee, shall
govern. All capitalized terms used and not defined herein shall have the meaning
given to such terms in the Plan.

4. Exercise Price. The exercise price of each Share underlying the Option hereby
granted is set forth on the signature page hereto.

5. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. This Agreement is intended to comply with Section 409A of the Code and
any guidance issued there under and shall be interpreted, operated and
administered by the Committee accordingly.



--------------------------------------------------------------------------------

6. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

7. Limitation on Transfer. The Option shall be exercisable only by the
Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the
Committee of any proposed Transfer to a Permitted Transferee during the lifetime
of the Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Stock Option Grant Agreement and shall be entitled to
all the rights of the Participant under the Plan, provided that in respect of
any Permitted Transferee which is a trust or custodianship, the Option shall
become exercisable and/or expire based on the Employment and termination of
Employment of the Participant. All Shares obtained pursuant to the Option
granted herein shall not be transferred except as provided in the Plan and,
where applicable, the Management Investor Rights Agreement.

8. No Special Employment Rights. Nothing contained in the Plan shall confer upon
the Participant any right with respect to the continuation of Employment or
interfere in any way with the right of the Company or an Affiliate, subject to
the terms of any separate Employment agreement to the contrary, at any time to
terminate such Employment or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of the Option.

9. Participant’s Undertaking and Consents. The Participant hereby agrees to take
whatever reasonable additional actions and execute whatever additional documents
the Company may in its reasonable, good faith judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Participant pursuant to the express provisions of
this Stock Option Grant Agreement and the Plan (it being understood that such
additional actions and documents shall not in any way expand such obligations or
restrictions). The Participant hereby consents to the collection, retention,
use, processing and transfer of the Participant’s personal data by the Company
and any of its Affiliates, any administrator of the Plan, the Company’s
registrars or brokers for the purposes of implementing and operating the Plan.



--------------------------------------------------------------------------------

10. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter, except to the extent of any
conflict between the provisions hereof and an employment agreement effective on
the date hereof.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

13. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive. The Participant further
acknowledges that, prior to the occurrence of an Initial Public Offering, no
exercise of the Option or any portion thereof shall be effective unless and
until the Participant has executed the Management Investor Rights Agreement and
the Participant hereby agrees to be bound thereby.

*        *        *        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Investor Rights
Agreement as of the day and year first written above.

 

Harrah’s Entertainment, Inc. By:  

/s/ EMILY GAINES

Name:  

Emily Gaines

Title:  

VP Compensation/Benefits/HRSS

 

/s/ PETER MURPHY

  Peter Murphy           Date

 

Number of Shares subject to Time-Based Option:    65,206 Number of Shares
subject to 2X Performance Option:    19,562 Number of Shares subject to 3X
Performance Option:    19,562

Exercise Price for Time-Based Option, 2X Performance Option and 3X Performance Option:

   $51.79 per Share